Citation Nr: 0501326	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial compensable disability 
evaluation for fungal infection.

2. Entitlement to an initial compensable disability 
evaluation for sinusitis.

3. Entitlement to an initial disability evaluation in excess 
of 10 percent for gastro esophageal reflux disease (GERD).

4. Entitlement to service connection for a disability 
manifested by knee pain.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
2001.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama 
regional office (RO).

The Board notes that the veteran indicated in his VA Form 9, 
dated October 2002, that he did not wish to perfect his 
appeal with regards to his claim for entitlement to service 
connection for migraine headaches.  Accordingly, that issue 
is not currently before the Board.

In December 2003 the Board remanded this case for further 
development and adjudication.  The requested development has 
been completed and the case has since returned to the Board.

The issue of service connection for a disability manifested 
by knee pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's fungal infection is currently manifested by 
a mild infection (slightly reddened area) of the axillae and 
mildly depigmented areas scattered on his arms, particularly 
on the ventral surface of his elbows.  There is no evidence 
of exfoliation, exudation or itching involving an exposed 
surface or extended area.  The record is also negative for 
any indication that the veteran has undergone therapeutic 
doses of immunosuppressive retinoids, PUVA or UVB treatments, 
or electron beam therapy required for a total duration of 
less than six weeks during the past 12-month period.

3.  The veteran's sinusitis did not manifest itself at the 
time of the examination.  There was no evidence of purulent 
discharge, crusting, pain or headaches.  There was also no 
indication that the veteran experiences incapacitating 
episodes, as defined by the regulation, of sinusitis, 
headaches, pain, or purulent discharge.

4.  The veteran's GERD did not manifest itself at the time of 
the examination.  The abdominal examination was negative and 
there was no epigastric tenderness or abnormal bowel sounds.  
There is no evidence of recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations.  In fact, the 
veteran reported that he had not been treated for his 
service-connected GERD since 2001.  There is also no evidence 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, regurgitation, or substernal or arm or shoulder 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating 
disability for fungal infection have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7,  4.118, Diagnostic Code 7817 (Prior to and from August 
30, 2002).

2.  The criteria for a compensable disability rating 
disability for sinusitis have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6514 (2004).

3.  The criteria for a disability rating disability in excess 
of 10 percent for gastro esophageal reflux disease (GERD) 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in January 2004, the RO advised the appellant 
of the enactment of the VCAA.  The appellant was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The May 2002 statement of the case (SOC) notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claims for 
increased ratings.  The SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  It also advised the veteran of 
the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  While the SOC did not 
advise the veteran of the recent amendment to the regulations 
for the skin the veteran has not been prejudiced.  The old 
regulations are more favorable to the veteran than the new 
regulations such that the decision is not prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

The claims folder contains VA examinations and service 
medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor. 38 C.F.R. § 4.3.

1.	Fungal Infection

The veteran contends that his service-connected fungal 
infection is more disabling than currently evaluated.  The 
veteran's fungal infection is rated under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7817.  By regulatory amendment, 
effective August 30, 2002, changes were made to the schedular 
criteria for evaluating diseases of the skin.  Where the law 
or regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).

In deciding such case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran. However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).

Under the old criteria, disabilities which fell under DC 7817 
were to be rated as eczema under DC 7806.  A 10 percent 
rating is warranted under DC 7806 for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is provided 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

Under the new criteria for DC 7817 for exfoliative 
dermatitis, a 10 percent rating is warranted for exfoliative 
dermatitis where there is any extent of involvement of the 
skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12-
month period.  A 30 percent rating warrants any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent rating is warranted where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required during the past 12-month period.  

Evidence relevant to the current level of severity of the 
veteran's fungal infection includes a February 2004 VA 
dermatological examination.  The examiner reported that the 
veteran had been diagnosed with tinea versicolor in an 
October 2001 VA examination.  During both the October 2001 
and February 2004 examinations the veteran had no significant 
infection.  The veteran reported that his skin condition only 
bothered him in hot weather.  On physical examination, the 
examiner reported a mild infection (slightly reddened area) 
of the veteran's axillae, which could have been either tinea 
corpus or Candida.  There was no exudate.  The examiner also 
noted mildly depigmented areas scattered on the veteran's 
arms, particularly on the ventral surface of his elbows.  

Turning to DC 7817 (pre- and post- August 30, 2002), the 
Board notes that the record is negative for any evidence of 
exfoliation, exudation or itching involving an exposed 
surface or extended area. In fact, the February 2004 VA 
dermatologic examination report specifically noted that there 
were no exudate, but merely a slightly reddened area on both 
axillae.  The record is also negative for any indication that 
the veteran has undergone therapeutic doses of 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required for a total duration of less 
than six weeks during the past 12-month period.  While the 
veteran has stated that he has received treatment from 
numerous dermatologists for this condition he has not 
provided VA with the names of these dermatologists nor the 
dates of treatment, despite the fact that he was notified of 
the necessity of this evidence by letter in January 2004.

Therefore, the Board finds that, under either version of the 
rating criteria, the preponderance of the evidence is against 
a compensable disability rating for a fungal injection.  38 
C.F.R. § 4.3.



2.	Sinusitis

The veteran contends that his service-connected sinusitis is 
more disabling than currently evaluated.  The veteran's 
sinusitis is currently rated as noncompensable under 38 
C.F.R. § 4.97, DC 6514.  Under that code, a 10 percent 
evaluation is warranted with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed-rest and treatment by a 
physician.  A 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6514 (2004).  

Evidence relevant to the current level of severity of the 
veteran's sinusitis includes a February 2004 VA examination.  
The veteran reported to this examination complaining of a 
constant nasal drip with accompanying headaches and recurrent 
sinus infections since 1984.  He also reported having one 
sinus surgery that was performed in 1989 at Fort Bragg, North 
Carolina while in the service.  The veteran stated that he 
would occasionally see his primary doctor for decongestants 
but that he had not seen an ear, nose and throat specialist 
since his surgery in 1989.  He also reported that two to 
three times per year he has sinusitis that actually requires 
antibiotic treatment but admitted that these episodes were 
not incapacitating.  On physical examination, the examiner 
reported that the veteran's tympanic membrane and external 
auditory canals were clear with no evidence of retraction or 
Eustachian tube dysfunction.  Facial palpation revealed no 
tenderness over the frontal maxillary sinuses.  Review of the 
nasal cavity revealed no purulence, polyps or masses.  The 
septum was mostly midline with normal appearance of the 
turbinates.  There was no crusting.  The examiner concluded 
that the veteran had allergic rhinitis with true sinusitis 
two to three times per year.  The veteran did not have 
sinusitis at the time of the examination.  

The evidence of record pertinent to this disability reveals 
no impairment that would warrant a compensable evaluation.  
The February 2004 VA examination showed no evidence of 
purulent discharge, crusting, pain or headaches.  While the 
examination showed that the veteran had true sinusitis two to 
three times per year, there is no medical evidence or record 
of these exacerbations.  There is also no indication that the 
veteran experiences incapacitating episodes, as defined by 
the regulation, of sinusitis, headaches, pain, or purulent 
discharge, to support consideration of the minimal 
compensable rating at 10 percent.  In fact, during the 
February 2004 VA examination the veteran even stated that the 
two to three exacerbations of sinusitis he has each year are 
not incapacitating.  By the veteran's very statement, he is 
not entitled to a compensable rating.  In short, the Board 
finds that the noncompensable rating assigned for sinusitis 
was appropriate at the original grant of service connection, 
effective November 2001, and is also appropriate based on the 
more recent medical evidence of record.

3.	GERD

The veteran contends that his service-connected GERD is more 
disabling than currently evaluated.  The veteran's GERD is 
rated by analogy as 10 percent disabling under 38 C.F.R. § 
4.114, DC 7305.  Under that code, a 10 percent evaluation is 
granted for a mild ulcer with recurring symptoms once or 
twice a year.  A 20 percent evaluation is granted for 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two to three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent evaluation is granted for moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year. A 60 percent evaluation 
is assigned for severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, DC 
7305 (2004).

Evidence relevant to the current severity of the veteran's 
GERD includes a February 2004 VA examination.  After 
reviewing the claims folder, the examiner noted that the 
veteran had been diagnosed with GERD shortly after discharge.  
The veteran complained of GERD symptoms since 1995 with 
infrequent aspiration, particularly at night.  He had an 
upper gastrointestinal (GI) series in 1995 which showed 
reflux to the mid esophagus, but normal motility; otherwise, 
everything was negative.  There was no evidence of epigastric 
or duodenal disease.  He was treated with proton pump 
inhibitors with good response.  Apparently, the veteran 
stopped taking these and was only taking antacids when his 
symptoms recurred, so he had a repeat upper GI series done in 
2001, which again showed reflux to the mid esophagus, but 
normal motility.  He has not taken any proton pump inhibitors 
since that time.  On physical examination, abdominal 
examination was negative.  There was no epigastric tenderness 
and bowel sounds were normal.  The examiner diagnosed the 
veteran with GERD, currently untreated, but has responded 
well to proton pump inhibitors in the past.  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for an initial 
rating in excess of 10 percent for his service-connected 
GERD.  The Board finds that the competent medical evidence 
does not show that the service-connected GERD is manifest by 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations.  In fact, the veteran reported that 
he had not been treated for his service-connected GERD since 
2001.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  DC 7346 is for rating hiatal hernia, a 
condition of the muscle surrounding the opening between the 
esophagus and the stomach, which, when chronically relaxed in 
the case of a hiatal hernia, allows the stomach to enter the 
space normally occupied by the esophagus, and allows stomach 
contents, inclusive of stomach acids, to enter the esophagus.  
The symptoms and functions affected by hiatal hernia are also 
those affected by GERD, since gastro esophageal reflux is by 
definition a condition which occurs when stomach contents, 
inclusive of stomach acids, re-enter the esophagus (i.e., 
reflux) through the gastro esophageal juncture.  Hence, the 
Board here appropriately rates GERD by analogy to hiatal 
hernia because this is a closely related disease or injury in 
which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.

Similarly, while numerous other disorders affecting the 
alimentary canal, inclusive of esophageal stricture, 
adhesions of the peritoneum, marginal ulcer, hypertrophic 
gastritis, post- gastrectomy syndromes, stomach stenosis, 
residuals of stomach injury, irritable colon syndrome, 
amebiasis, dysentery, ulcerative colitis, intestinal 
distomiasis, diverticulitis, resection of the small or large 
intestine, chronic liver disease, pancreatitis, and vagotomy, 
may result in symptoms similar to those presented in cases of 
GERD, the symptom set of none of these conditions more 
closely matches the symptom set of GERD as does the set for a 
hiatal hernia.  Moreover, no symptom set as closely matches 
the anatomical localization and functions affected of GERD as 
does a hiatal hernia.  See variously 38 C.F.R. § 4.114, 
Diagnostic Codes 7203-7354 (2003).

Accordingly, the Board finds that the appropriate analogous 
rating for the veteran's GERD is DC 7346, for a hiatal 
hernia.  Under DC 7346, a 60 percent evaluation is assigned 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more of the symptoms for the 30 percent evaluation with 
less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346.

After a careful consideration of all of the evidence, the 
Board finds that the veteran's GERD does not meet the 
criteria for a disability rating in excess of 10 percent.  In 
this regard, evidence reveals that the veteran's GERD is 
controlled through the use of antacids.  There is no evidence 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, regurgitation, or substernal or arm or shoulder 
pain.  Hence, a disability rating in excess of 10 percent 
rating under DC 7346 is not warranted.


ORDER

An initial compensable disability rating for fungal infection 
is denied.

An initial compensable disability rating for sinusitis is 
denied.

An initial disability rating in excess of 10 percent for GERD 
is denied.


REMAND

A review of the record shows that the veteran's claim of 
entitlement to service connection for a disability manifested 
by knee pain was remanded by the Board in December 2003 for 
an examination.  An examination of the veteran's knees was 
performed in February 2004.  As of this date, the veteran has 
not been issued either a  supplemental statement of the case 
or a rating decision on this issue.  Accordingly, the Board 
is required to remand this issue to the RO for the issuance 
of a supplemental statement of the case.  

Under these circumstances, the case is REMANDED for the 
following action:

The RO must readjudicate the appellant's 
claim of entitlement to service 
connection for a disability manifested by 
knee pain.  If the benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC).  Thereafter, the case should 
be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


